  Case 7:20-mj-00145-RSB Document 1-1 Filed 11/19/20 Page 1 of 9 Pageid#: 2
                                                                                      7:20mj145



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

IN THE MATTER OF THE APPLICATION  )
OF THE UNITED STATES OF AMERICA   ) FILED UNDER SEAL
FOR STORED ELECTRONIC             )
COMMUNICATIONS (TEXT MESSAGES) OF )
TELEPHONE NUMBER (540) 309-5956   )
PURSUANT TO 18 U.S.C. §§ 2703(a), )
2703(b)(1)(A) and 2703(c)(1)(A)   )

                               AFFIDAVIT IN SUPPORT OF
                            SEARCH WARRANT APPLICATION
                                AND SEARCH WARRANT

                                        INTRODUCTION

                        I, Jason Thompson, depose and say as follows:

         1. I am a Special Agent with the Drug Enforcement Administration (DEA) and have

been so employed since February 2004. I have received training in the area of the current

investigation and detection of controlled substance traffickers. I have conducted and assisted in

investigations into the unlawful possession, possession with the intent to distribute, and

distribution of controlled substances, and the associated conspiracies in violation of Title 21,

United States Code Sections 841 (a)(1), and 846. I have participated in the preparation and

execution of numerous arrest and search warrants for criminal offenses involving distribution of

controlled substances, and conspiracy to distribute controlled substances. Furthermore, I have

authored the initial and extension affidavits regarding a Title III interception of wire and

electronic communications. I have coordinated and conducted surveillance in conjunction with

an active Title III investigation. I have also spoken on numerous occasions with informants,

suspects, and other experienced narcotics traffickers concerning the methods and practices of

drug traffickers, including the methods and practices used by drug traffickers.




                                                  1
  Case 7:20-mj-00145-RSB Document 1-1 Filed 11/19/20 Page 2 of 9 Pageid#: 3




         I am familiar with the methods in which drug traffickers conduct their illegal activities

to include communication methods, asset management, and narcotic transactions.

       2. Through my training and experience, I am familiar with the drug culture in and around

the Southwest Virginia Area.

       3. The information contained within this affidavit is based on my personal experience as

well as on information provided to me by other federal agents, local police officers, and

confidential sources. Your affiant is aware that narcotic traffickers often keep drugs, firearms,

and records in their residences regarding the purchase and sale of controlled substances. Such

persons also keep telephone call/text/voicemail data records on their cellular device, records

regarding home telephone billings, cellular telephone billings, travel (airline, hotel and rental

car) receipts, money transfers, and ledgers with pay/owe information, firearms, ammunition, and

any other documentation that can identify controlled drug sales/purchases and unknown co-

conspirators. All of these items have significant evidentiary value in demonstrating involvement

in drug trafficking.

         4. I make this affidavit in support of an application for a search warrant for a certain

account controlled by AT&T Wireless, a cellular provider headquartered at 11760 U.S. highway

1, Suite 600, North Palm Beach, Florida 33408. The account, (540) 309-5956, is from AT&T.

The account to be searched is described in the following paragraphs and in Attachment A. This

affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),

2703(b)(1)(A) and 2703(c)(1)(A) to require AT&T to disclose to the government records and

other information in its possession pertaining to the subscriber or customer associated with the

accounts, including the contents of communications. Telephone number (540) 309-5956 was

being utilized to contact drug associates and conduct drug/money transactions in the Western



                                                  2
  Case 7:20-mj-00145-RSB Document 1-1 Filed 11/19/20 Page 3 of 9 Pageid#: 4




District of Virginia and elsewhere. Telephone number (540) 309-5956 is a cellular telephone

utilized by Todd CRAGHEAD (hereinafter referred to as CRAGHEAD), who is believed to be a

narcotics distributor operating in the Western District of Virginia.

         5. I have personally participated in the investigation set forth below. The facts and

information contained in this affidavit are based on my personal knowledge, as well as

knowledge and information obtained from federal and state law enforcement officers. All

observations referenced in this affidavit that were not personally made were relayed to me by the

person(s) who made such observations, or by reports that detailed the events described by that

person(s). The investigation has utilized cooperating witnesses, surveillance, trash pulls, toll

analysis, and a consent search. The cooperating witnesses have provided information against

their penal interest and that information has been corroborated by independent sources.

         6. This affidavit does not contain every fact known to me regarding this investigation,

but rather contains information sufficient to demonstrate probable cause to believe that

CRAGHEAD, is engaged in a conspiracy to violate federal drug laws—to wit: conspiracy to

distribute methamphetamine, in violation of 21 U.S.C. § 846, and distribution of

methamphetamine, in violation of 21 U.S.C. § 841; offenses involving the use of

communications facilities in commission of narcotics offenses, in violation of 21 U.S.C. §

843(b); as well as the identification of individuals who are engaged in the commission of these

offenses. Since this affidavit is being submitted for the limited purpose of securing a search

warrant for the stored electronic communications, specifically text messages associated with the

cellular telephone bearing telephone number (540) 309-5956, I have not included details of every

aspect of the investigation. Facts not set forth herein are not being relied on in reaching my

conclusion that the requested search warrant should be issued. Nor do I request that this Court




                                                 3
  Case 7:20-mj-00145-RSB Document 1-1 Filed 11/19/20 Page 4 of 9 Pageid#: 5




rely on any facts not set forth herein in reviewing this application.

         7. Your affiant respectfully submits that probable cause exists to believe that

CRAGHEAD utilized telephone number (540) 309-5956 to violate federal drug laws, and that a

search of the stored electronic communications, specifically text messages, will lead to evidence

concerning these offenses.

                             STATEMENT OF PROBABLE CAUSE

         8. Beginning in approximately April 2019, DEA Roanoke began investigating the drug

trafficking activities of CRAGHEAD after law enforcement received information that

CRAGHEAD was involved in the distribution of methamphetamine, cocaine HCL, crack

cocaine, and marijuana.

         9. In 2019, investigators conducted an interview of nine different cooperating

witnesses regarding the drug trafficking activities of CRAGHEAD. The nine cooperating

witnesses identified CRAGHEAD as a Source of Supply (SOS) of various illegal narcotics to

include: crack cocaine, marijuana, cocaine HCL, and methamphetamine. The nine cooperating

witnesses identified CRAGHEAD as a SOS during the approximate time of 2018 and 2019.

         10. In early 2020, investigators conducted an interview of a cooperating witness that

was supplied cocaine HCL by CRAGHEAD. The cooperating witness stated he/she purchased

approximately 2,600 grams of cocaine HCL from CRAGHEAD during the approximate time

period of 2016 through 2019.

         11. In May 2020, DEA surveillance was conducted on CRAGHEAD. During the

course of the surveillance law enforcement observed him travel to 343 Ridgeacre Drive in Rocky

Mount, Virginia. On one of the occasions, DEA surveillance observed CRAGHEAD enter a

shed located on the property where he remained for approximately 30 minutes. On both




                                                  4
  Case 7:20-mj-00145-RSB Document 1-1 Filed 11/19/20 Page 5 of 9 Pageid#: 6




occasions, a black Kia with Virginia registration UGC-5591 was parked at the residence. The

vehicle is registered to Norma Jean HAIRSTON. During the course of the surveillance, law

enforcement observed CRAGHEAD take a bag of trash from his residence at 50 Goodview

Avenue in Rocky Mount, Virginia and place it into his vehicle. Surveillance observed him take

the trash to an apartment complex approximately 1 mile from his residence and place it in the

trash receptacle. DEA recovered the trash bag placed in the trash receptacle by CRAGHEAD.

22 plastic baggies with missing corners and 5 plastic baggies with a white powder residue were

recovered by law enforcement. In addition, a medical statement addressed to Todd

CRAGHEAD was located in the trash bag. The 5 plastic baggies were sent to the Mid-Atlantic

Laboratory for an analysis, which resulted in a positive test for cocaine base. Based on your

affiants training and experience, the 22 plastic baggies with missing corners were utilized to

package quantities of illegal drugs for re-sale. It is known to your affiant that the town of Rocky

Mount provides trash pickup at CRAGHEAD’s residence. Based on your affiant’s training and

experience it is also known that drug traffickers frequently dispose of their trash in locations

separate of their residences to avoid detection by law enforcement. Based on the observations

made during the surveillance, it is your affiant’s belief that CRAGHEAD was utilizing the shed

at 343 Ridgeacre Drive as a “stash” location and that he had packaged drugs for re-sale and

attempted to dispose of any evidence to avoid detection by law enforcement.

         12. On October 20, 2020, DEA and the Franklin County, Virginia Sheriff’s Office

(FCSO) went to 343 Ridgeacre Drive in Rocky Mount, Virginia to conduct a consent search.

The property was identified as the residence of Betty Davis, Norma HAIRSTON, and George

DAVIS who occasionally stayed at the residence. Betty Davis was identified as the mother of

Norma and George. Betty Davis provided verbal consent to search the property at 343 Ridgeacre




                                                  5
  Case 7:20-mj-00145-RSB Document 1-1 Filed 11/19/20 Page 6 of 9 Pageid#: 7




Drive. Betty Davis told law enforcement that she did not have a key for the locked shed on the

property. Betty Davis told investigators that Norma HAIRSTON possessed the key to the shed

on the property and that she was currently at work. Law enforcement left the residence and

located HAIRSTON at her employment. HAIRSTON provided a key and verbal consent to

search the property. After law enforcement initially left the residence at 343 Ridgeacre Drive,

approximately 35 minutes later, law enforcement returned to Ridgeacre Drive in route to the

residence. Upon turning onto Ridgeacre Drive, law enforcement observed a white Toyota

Camry, operated by a black male, with Virginia registration URB-6388 traveling from the

direction of 343 Ridgeacre. The vehicle was approximately 150 yards from 343 Ridgeacre Drive

when it was observed by law enforcement. Your affiant has observed CRAGHEAD operating

the vehicle on numerous occasions and observed the vehicle parked at his residence on

Goodview Avenue on a frequent basis. Law enforcement continued to 343 Ridgeacre Drive and

proceeded with the consent search. A search of the property resulted in the seizure of

approximately 4 ounces of suspected cocaine from the locked shed located on the property. The

cocaine was later field-tested for the presence of cocaine, which resulted in a positive reaction.

Law enforcement also located plastic gallon size Ziploc bags and digital scales in the shed. The

shed was identified as the same shed, which DEA surveillance observed CRAGHEAD enter in

May 2020. In addition, approximately 12 ounces of methamphetamine, 5 pounds of marijuana,

and $61,100 United States Currency in numerous bundles was located and seized in the wooded

area approximately 20 yards behind the shed. The wooded area was identified as part of 343

Ridgeacre Drive. During the course of the initial search, Norma HAIRSTON arrived and

provided a Mirandized statement regarding the items located on the property. HAIRSTON

stated she had no knowledge of the drugs and/or currency located on the property. HAIRSTON




                                                 6
  Case 7:20-mj-00145-RSB Document 1-1 Filed 11/19/20 Page 7 of 9 Pageid#: 8




also stated that she was the only person that possessed a key to the locked shed. HAIRSTON

stated that she had not spoken to CRAGHEAD since October 15, 2020 and that she had not

called him that day. HAIRSTON stated that after law enforcement left 343 Ridgeacre Drive to

retrieve the key from her at work, her mother called her and told her that the police had been

there and was coming to get the shed key from her. HAIRSTON provided a telephone number

of (540) 309-5956 for CRAGHEAD. HAIRSTON stated her cellular telephone number was

540-352-8583.

         13. On November 2, 2020, Norma HAIRSTON contacted the FCSO and requested to

speak with investigators in the presence of her attorney. HAIRSTON and her attorney met with

investigators and provided a voluntary statement. HAIRSTON stated that she had left something

out when she spoke with investigators on October 20, 2020. HAIRSTON stated she had given a

key for the shed (343 Ridgeacre Drive, Rocky Mount, Virginia) to Todd CRAGHEAD about one

year ago. HAIRSTON also stated that on October 20, 2020, she did make one phone call to

CRAGHEAD after law enforcement met with her at her workplace and obtained the shed key.

HAIRSTON stated she knew the police had been there so she called and asked CRAGHEAD to

go by the residence and check on her mother. HAIRSTON stated that during the phone call, she

lost service and had not spoken to him since.

         14. On October 21, 2020 and again on November 10. 2020, an Administrative

Subpoena was served on AT&T for telephone number (540) 309-5956. Due to a system data

malfunction, the results of the subpoena have not been received. CRAGHEAD is known to have

multiple telephones in his possession and frequently disconnect or “drop” cellular phones.

         15. On October 21, 2020, an Administrative Subpoena was served on Verizon for

Norma HAIRSTON’s telephone number 540-352-8583. Due to a system data malfunction, the




                                                7
  Case 7:20-mj-00145-RSB Document 1-1 Filed 11/19/20 Page 8 of 9 Pageid#: 9




results of the subpoena were not received until November 11, 2020. The results of the subpoena

showed that there was no subscriber name or address listed. It is known to investigators that

drug traffickers utilize cellular telephone accounts with no names and/or provide false account

information to avoid detection by law enforcement. A toll analysis on HAIRSTON’s cellular

telephone number 540-352-8583 revealed that HAIRSTON received a telephone call from the

known telephone number of Betty Davis on October 20, 2020. The time of the call was

consistent the departure of law enforcement from Davis’ residence at 343 Ridgeacre Drive,

Rocky Mount, Virginia, while in route to obtain the shed key from HAIRSTON. The toll

analysis also revealed two telephone calls to CRAGHEAD at telephone number (540) 309-5956.

The times of the calls were consistent with what would have been prior to law enforcement

arrival to meet with HAIRSTON and obtain the shed key. The toll analysis revealed that

HAIRSTON called (540) 309-5956 eight more times during the next hour and fifteen minutes

after law enforcement made contact with HAIRSTON to obtain the shed key.

         16. Based on cooperating witnesses statements, surveillance, toll analysis, observation

of CRAGHEAD’s vehicle, and the conflicting statements of HAIRSTON, it is your affiant’s

belief that HAIRSTON contacted CRAGHEAD at telephone number (540) 309-5956 and

warned him that law enforcement was going to search the property at 343 Ridgeacre Drive in

Rocky Mount, Virginia. It is your affiant’s belief that while law enforcement was attempting to

obtain the key for the shed on the property, CRAGHEAD traveled to 343 Ridgeacre Drive and

attempted to remove and conceal his illegal drugs and drug proceeds to avoid detection by law

enforcement.

         17. In my training and experience, I have learned that AT&T is a company that

provides cellular telephone access to the general public, and that stored electronic




                                                 8
 Case 7:20-mj-00145-RSB Document 1-1 Filed 11/19/20 Page 9 of 9 Pageid#: 10




communications, including retrieved and un-retrieved voicemail and text messages for AT&T.

Further, I am aware that computers located at AT&T Wireless contain information and other

stored electronic communications belonging to other unrelated third parties.

         18. Among the services commonly offered by wireless phone providers is the capacity

to send short text or multimedia messages (photos, audio, or video) from one subscriber’s phone

or wireless device to another phone or wireless device via one or more wireless providers. This

service is often referred to as “Short Message Service” (“SMS”) or “Multimedia Messaging

Service” (“MMS”), and is often referred to generically as “text messaging” or “wireless

messaging.”

         19. Based upon this analysis and the information outlined in this affidavit, your affiant

believes that CRAGHEAD utilized (540) 309-5956 to further his illegal activities and that

evidence of these illegal activities will be found in the stored electronic communications for this

telephone number.




___________________________
                                                     Jason Thompson, Special Agent
                                                     Drug Enforcement Administration


                                                       Entered: November 19, 2020


                                                       Robert S. Ballou
                                                       Robert S. Ballou
                                                       United States Magistrate Judge




                                                 9
